CAPOTOSTO, J.
Action for malpractice in the treatment of a broken arm. Verdict for defendant. Motion for new trial based on the usual grounds.
The controversy centered about the question as to whether or not it was reasonably good practice among practitioners of average skill, in this section, to reduce and treat a fracture without the assistance of X-ray plates.
The facts showed that the plaintiff suffered, and is still suffering, from a fracture of the right arm just above the wrist, incurred while cranking an automobile. According to the plaintiff, the attending physician set the fracture and treated it for some time before he advised the taking of X-rays. Dr. Jacob S. Kelly was the only physician produced by the plaintiff. He qualified his testimony that X-ray pictures should have been taken soon after if not before the reduction of the fracture by saying that he was an X-ray man and did not claim to be an orthopedic specialist.
In addition to the defendant, Doctors Louis A. E. Goddu of Boston, Massachusetts, and Murray S. Dan-forth testified for the defense. There was some testimony that the plaintiff was averse to the taking of X-rays. The question was left to the jury upon all the evidence after full presenta*42tion by able counsel. It found for the defendant. Tbe Court cannot substitute its own judgment in the face of the opinion of these two experts, especially of Dr. Danforth, in whom it places the highest confidence.
For plaintiff: Grim, Littlefield & Eden.
For defendant: Hinckley, Allen, Tillinghast, Phillips & Wheeler.
Motion for new trial denied.